DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Amendment filed November 23, 2021 is acknowledged.

Response to Arguments
Claims 2-9 have been amended.  Claim 1 has been canceled.  
Claims 2-10 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding Applicant’s claim amendments, dated November 23, 2021:
Applicant inadvertently created an extra space in their amendments.  For example, from Claim 2:
“generating by a market update manager of the price server of the gateway a first market update message, wherein the first market update message is based on the first market information message and a first price coalescing interval, wherein the first frequency at which market update messages are sent;”

The above should be interpreted as just one space, e.g. “…first frequency…”  This is also true for the other amendments where “rate” is replaced with “frequency.”    

Please amend the first paragraph on page 2 of the Specification (under the heading “CROSS REFERENCE TO RELATED APPLICATIONS”) to read as follows:
This application is a continuation of U.S. Patent Application No. 16/217,910, filed December 12, 2018, now U.S. Patent No. 10,776,872, which is a continuation of U.S. Patent Application No. 14/048,010, filed October 7, 2013, now U.S. Patent No. 10,185,990, which is a continuation of U.S. Patent Application No. 13/451,372, filed April 19, 2012, now U.S. Patent No. 8,583,541, which is a continuation of U.S. Patent Application No. 13/109,633, filed May 17, 2011, now U.S. Patent No. 8,301,546, which is a continuation of U.S. Patent Application No. 12/977,020, filed December 22, 2010, now U.S. Patent No. 7,970,697, which is a continuation of U.S. Patent Application No. 12/830,790, filed July 6, 2010, now U.S. Patent No. 7,882,018, which is a continuation of U.S. Patent Application No. 11/415,450, filed May 1, 2006, now U.S. Patent No. 7,783,559, which is a continuation of U.S. Patent Application No. 11/023,685, filed December 28, 2004, now U.S. Patent No. 7,783,558, the contents of each of which are fully incorporated by reference for all purposes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to: receiving by a price server of a gateway, first market information from an electronic exchange; generating by a market update manager of the price server a first market update message, where the first message is based on a first price coalescing interval that specifies a first frequency; sending the message to a client entity; determining a new frequency market data is received conforms to a defined rate; determining an updated frequency associated with the defined rate where the updated frequency is lower than the first frequency; receiving a second market information message; generating a second market update message based on the second market information message and a second price coalescing interval that specifies a second frequency; and sending the second market update message to the client.
Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. No. US 2003/0069834 to Cutler et al. Cutler et al. teaches a server between a client station and a data source. However, Cutler et al. falls to teach the gateway of the instant application receiving and defining a market frequency.
US Patent No. 7552077 to Schlueiter et al. is also close prior art in that it teaches a gateway and exchange, where traders subscribe to service levels (e.g. T1 lines) and receive price data that corresponds to their connection speed. However, Schluetter et al. is directed at coalescing data according to a service level, and is not based on a defining events such as frequency and conforms to a defined frequency.
Regarding 35 USC 101

Dependent claims 3-10 are allowed for the reasons indicated above for the independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693